Citation Nr: 1637695	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  13-11 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel







INTRODUCTION

The Veteran had active service from February 1973 to April 1975, with additional Air Force Reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Muskogee, Oklahoma.

The Veteran requested a hearing before the Board at the RO in his March 2013 substantive appeal; however, he failed to appear for the hearing scheduled in February 2014 and has not submitted good cause therefor.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (2015).

This matter was previously before the Board in April 2015 and November 2015 at which time it was remanded for additional development.  It is now returned to the Board. 

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).

The November 2015 Board Remand, in pertinent part, directed that the Veteran be afforded a VA examination so as to determine the nature and etiology of his asserted tinnitus.

A review of the Veteran's electronic claims file shows that the Veteran was scheduled for a VA examination in January 2016, but that he failed to report.  A Report of General Information (VA Form 27-0820) dated in February 2016 shows that the Veteran was contacted by telephone to determine the cause for his failing to report for the scheduled examination.  The Veteran indicated that he had not received notice of the scheduled appointment, but that he wished to have the appointment rescheduled.  Thereafter, an additional VA examination request was generated for February 2016.  The request indicates that "the Veteran's address/phone provided by VBA differs VHA's database."  The Veteran again did not appear for a February 2016 VA examination.  The electronic claims file does not contain a copy of the notice letter sent to the Veteran so as to determine whether such notice was mailed to the correct address of the Veteran.

In Kyhn v. Shinseki, 24 Vet. App. 228, 237 (2011), the Court indicated that the presumption of regularity applied to notice of VA examinations, allowing VA to presume that such notice had been mailed absent clear evidence to the contrary.  However, that decision was vacated on other grounds in Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  There has been no subsequent precedential opinion on this question.  Here, as there is an indication that the notice may have been sent to an incorrect mailing address, and as the Veteran has indicated that he is willing to report for the requested examination, the Board finds that this matter should be remanded so that the Veteran may be afforded such opportunity.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and make a determination as to his correct mailing address.  Thereafter, the Veteran shall be scheduled for a VA examination to determine the etiology of his tinnitus.  A copy of the notice letter scheduling the Veteran for the examination must be associated with the claims file.  Any studies, tests, and evaluations deemed necessary by the examiner must be performed.  

The claims file must be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  The examiner must elicit from the Veteran a full history of the onset of his ringing in the ears and a history of his military occupational specialty duties during service, to include how he was exposed to noise.

After examining the Veteran, and considering his pertinent medical history and lay statements regarding the onset of tinnitus, the examiner must provide an opinion whether it at least as likely as not (a 50 percent or greater probability) that tinnitus had its clinical onset during active service or is related to any in-service disease, event, or injury, including noise exposure therein.

The examiner must discuss the following: (1) the Veteran's in-service noise exposure related to his occupational duties as a missile systems analyst specialist; (2) the medical significance, if any, of a January 1974 report noting earache, very red ears, and an assessment related to the tympanic membrane; (3) post-service occupational and recreational noise exposure; and 4) the Veteran's lay statements.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries; and that his reports must be taken into account in formulating the requested opinion. 

The Veteran is advised that failure to report for any scheduled VA examination may result in the denial of his claim.  38 C.F.R. §  3.655 (2015).

2.  Review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

3.  Readjudicate the Veteran's claim for service connection for tinnitus.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Jonathan Hager 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




